Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/3/2021.
Applicant’s election without traverse of Species III in the reply filed on 9/3/2021 is acknowledged.
Claims 1-19 are being treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno (USPN 5,040,243) in view of Gash (USPN D836,332).
Regarding Claim 1, Tatsuno discloses a stowable garment system (Figures 1-7) comprising: a belt structure (Figure 4) having a pouch (12), the pouch comprising: a horizontally oriented opening (18) having a first edge (1st edge, see annotated Figure 2 below), a second edge (2nd edge, see annotated Figure 2 below), a first end (end 1, see annotated Figure 3 below), and a second end (end 2, see annotated Figure 3 below); a fastening structure (18) including a female fastener positioned adjacent to the first edge of the horizontally oriented opening and a male fastener positioned adjacent to the second edge of the horizontally oriented opening (Figure 2); and a pair of releasable fasteners (13) positioned adjacent to one of the first edge or the second edge of the horizontally oriented opening (Figure 3); and an upper-body garment (24) including a front section (Figures 3 & 7), a back section (Figures 6 & 7), and a bottom margin (26), wherein a portion of the front section is attached to the pouch (Figure 2), and wherein the back section includes a first tab (one of 29) extending from the bottom margin and a second tab (the other 29) extending from the bottom margin, each of the first tab and the second tab including a fastener (30) that is complementary to the pair of releasable fasteners (13) positioned on the pouch (Figure 7). 
Tatsuno does not disclose a female fastener and a male fastener located equidistant from a first end and a second end of the horizontally oriented opening. However, Gash discloses a horizontally oriented opening (Figure 6) having a first edge (1st edge, see annotated Figure 5 below), a second edge (2nd edge, see annotated Figure 5 below), a first end (end 1, see annotated Figure 5 below), and a second end (end 2, see annotated Figure 5 below); a fastening structure (Figures 5 & 6) including a female fastener (F, see annotated Figure 5 below) positioned adjacent to the first edge of the horizontally oriented opening and a male fastener (M, see annotated Figure 5 below) positioned adjacent to the second edge of the horizontally oriented opening (Figures 5 & 6), the female fastener and the male fastener located equidistant from the first end and the second end of the horizontally oriented opening (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the zipper attachment of Tatsuno with a spaced snaps, as taught by Gash, as a simple substitution of one well known fastening construction for 
Regarding Claim 3, the combination of Tatsuno and Gash disclose wherein when the female fastener and the male fastener of the fastening structure are mated (Gash, Figure 5), a first opening (O1, see annotated Figure 5 below) is formed between the first end of the horizontally oriented opening and the fastening structure and a second opening (O2, see annotated Figure 5 below) is formed between the second end of the horizontally oriented opening and the fastening structure.  
Regarding Claim 6, the combination of Tatsuno and Gash disclose wherein the upper- body garment comprises a poncho (Tatsuno, 24, Inasmuch as applicant has define poncho, the covering of Tatsuno is a poncho).  
Regarding Claim 7, the combination of Tatsuno and Gash disclose wherein the portion of the front section is attached to an inner aspect of the pouch (Tatsuno, Figures 2 & 3).  
Regarding Claims 8 & 9, the combination of Tatsuno and Gash do not disclose the upper-body garment is formed from a woven fabric having a weight less than or equal to 150 grams per square meter (GSM). It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of weight for the garment for the purpose of being a reasonable weight to carry, in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the weight involves only routine skill in the art. Also, it would have been obvious to one of ordinary skill to modify the material of the upper body garment as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using woven fabric would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 10, the combination of Tatsuno and Gash disclose wherein the pair of releasable fasteners (Tatsuno, 13) are positioned adjacent to the first edge of the horizontally oriented opening (Tatsuno, Figures 3 & 4).  
Regarding Claim 11, the combination of Tatsuno and Gash do not the pair of releasable fasteners are positioned within 1 cm to 6 cm of the first edge of the horizontally oriented opening.   It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of spacing from the edge of the garment for the purpose of secure attachment, in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the spacing involves only routine skill in the art.
Regarding Claim 12, the combination of Tatsuno and Gash disclose wherein the pair of releasable fasteners include a first releasable fastener (Tatsuno, one of 13) positioned on a first side of the fastening structure, and wherein the pair of releasable fasteners include a second releasable fastener (Tatsuno, the other of 13) positioned on a second opposite side of the fastening structure.  
Regarding Claim 13, the combination of Tatsuno and Gash disclose the pair of releasable fasteners are positioned adjacent to the second edge of the horizontally oriented opening (Tatsuno, Figures 3 & 4).  
Regarding Claim 14, the combination of Tatsuno and Gash disclose wherein the pair of releasable fasteners include a first releasable fastener (Tatsuno, one of 13) positioned on a first side of the fastening structure, and wherein the pair of releasable fasteners include a second releasable fastener (Tatsuno, the other 13) positioned on a second opposite side of the fastening structure.  

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno (USPN 5,040,243) in view of Gash (USPN D836,332) in further view of KOO (US 2014/0137308).
Regarding Claim 2, the combination of Tatsuno and Gash disclose wherein the fastening structure comprises a snap assembly (Gash, Figures 1-6). The combination of Tatsuno and Gash do not specifically disclose a magnetic snap assembly. However, KOO discloses the use of various coupling members including magnets (Para. 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a magnetic attachment, as taught by KOO, as a simple addition of one well known fastening construction for another to yield the predictable result of coupling structures. 

Claims 4, 5 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno (USPN 5,040,243) in view of Gash (USPN D836,332) in further view of Hughes (USPN 9,874,423).
Regarding Claim 4, the combination of Tatsuno and Gash disclose wherein when the upper-body garment is stowed within the pouch (Tatsuno, Figure 1-7). The combination of Tatsuno and Gash do not specifically disclose the first tab extends through the first opening and the second tab extends through the second opening. However, Hughes discloses a tab (17) extending though an opening (6) to facilitate removable of an item in a pouch (Col. 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the tabs of Tatsuno to be pull tab, as taught by Hughes, connected to contents of a pouch to the system of Tatsuno-Gash, in order to allow for easy removal. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Hughes having a plurality of tabs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 5, the combination of Tatsuno, Gash and Hughes disclose wherein the fastener on the first tab of the upper-body garment is mated to a first releasable fastener of the pair of releasable fasteners positioned on the pouch when the first tab extends through the first opening (Tatsuno, Figure 7), and wherein the fastener on the second tab of the upper-body garment is mated to a second releasable fastener of the pair of releasable fasteners positioned on the pouch when the second tab extends through the second opening (Tatsuno, Figure 7).  
Regarding Claim 15, Tatsuno discloses a stowable garment system (Figures 1-7) comprising: a belt structure (Figure 4) having a pouch (12), the pouch comprising: Page 5 of 10 Reply to Office Action of: 07/19/2021a horizontally oriented opening (18) having a first edge (1st edge, see annotated Figure 2 below), a second edge (2nd edge, see annotated Figure 2 below), a first end (end 1, see annotated Figure 3 below), and a second end (end 2, see annotated Figure 3 below); a first fastening structure (part 18) positioned adjacent to the first edge of the horizontally oriented opening; and a second fastening structure (other part of 18) complementary to the first fastening structure, the second fastening structure positioned adjacent to the second edge of the horizontally oriented opening, and an upper-body garment (24) stowed within the pouch (Figures 1 & 2), the upper-body garment including a front section (Figures 3 & 7), a back section (Figures 6 & 7), and a bottom margin (26), wherein a portion of the front section is attached to the pouch (Figure 3), wherein the back section includes a first tab (one of 29) extending from the bottom margin and a second tab (the other 29) extending from the bottom margin, 
Tatsuno does not disclose the first fastening structure and the second fastening structure located equidistant from the first end and the second end of the horizontally oriented opening, wherein when the first fastening structure is mated to the second fastening structure, a first opening is formed between the first end of the horizontally oriented opening and the mated first fastening structure and the second fastening structure, and a second opening is formed between the second end of the horizontally oriented opening and the mated first fastening structure and the second fastening structure. However, Gash discloses a horizontally oriented opening (Figure 6) having a first edge (1st edge, see annotated Figure 5 below), a second edge (2nd edge, see annotated Figure 5 below), a first end (end 1, see annotated Figure 5 below), and a second end (end 2, see annotated Figure 5 below); a fastening structure (Figures 5 & 6) including a first fastening structure (F, see annotated Figure 5 below) positioned adjacent to the first edge of the horizontally oriented opening; and a second fastening structure (M, see annotated Figure 5 below) complementary to the first fastening structure, the second fastening structure positioned adjacent to the second edge of the horizontally oriented opening (Figures 5 & 6), the first fastening structure and the second fastening structure located equidistant from the first end and the second end of the horizontally oriented opening (Figures 1-6), wherein when the first fastening structure is mated to the second fastening structure (Figure 5) , a first opening (O1, see annotated Figure 5 below) is formed between the first end of the horizontally oriented opening and the mated first fastening structure and the second fastening structure, and a second opening (O2, see annotated Figure 5 below) is formed between the second end of the horizontally oriented opening and the mated first fastening structure and the second fastening structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the zipper attachment of Tatsuno with a spaced snaps, as taught by Gash, as a simple substitution of one well known fastening construction for another to yield the predictable result of attaching edges of a pocket. Tatsuno and Gash are analogous to applicants’ invention since both references are in the field of pouches and attachments. 
The combination of Tatsuno and Gash do not specifically disclose the first tab extends through the first opening and the second tab extends through the second opening. However, Hughes discloses a tab (17) extending though an opening (6) to facilitate removable of an item in a pouch (Col. 40-46). It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the tabs of Tatsuno to be pull tab, as taught by Hughes, connected to contents of a pouch to the system of Tatsuno-Gash, in order to allow for easy removal. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Hughes having a plurality of tabs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 16, the combination of Tatsuno, Gash and Hughes disclose a first releasable fastener (Tatsuno, one of 13) positioned adjacent to the first edge of the horizontally oriented opening and further positioned on a first side of the mated first fastening structure and the second fastening structure; and a second releasable fastener (Tatsuno, the other 13) positioned adjacent to the first edge of the horizontally oriented opening and further positioned on a second opposite side of the mated first fastening structure and the second fastening structure.  
Regarding Claim 17, the combination of Tatsuno, Gash and Hughes disclose wherein each of the first tab and the second tab of the upper-body garment include a fastener (Tatsuno, 30) that is complementary to the first releasable fastener and the second releasable fastener of the pouch, and wherein the fastener of the first tab is mated to the first releasable fastener of the pouch and the fastener of the second tab is mated to the second releasable fastener of the pouch (Tatsuno, Figure 7).  
Regarding Claim 18, the combination of Tatsuno, Gash and Hughes disclose the upper- body garment comprises a poncho Tatsuno, 24, Inasmuch as applicant has define poncho, the covering of Tatsuno is a poncho).  
Regarding Claim 19, the combination of Tatsuno, Gash and Hughes disclose wherein the portion of the front section is attached to an inner aspect of the pouch (Tatsuno, Figures 2 & 3). 


    PNG
    media_image1.png
    653
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    844
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    862
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732